Citation Nr: 1512610	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  11-16 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for residuals of skin cancer, to include residuals of a left shoulder mole removal with loss of shoulder muscle and neck stiffness, to include as due to exposure to missile fuel and/or asbestos.
 
2. Entitlement to service connection for headaches.  

3. Entitlement to service connection for colon cancer, to include as due to exposure to missile fuel and/or asbestos.

4. Entitlement to service connection for hernias. 

5. Entitlement to service connection for hypertension.  

6. Entitlement to service connection for heart attacks, to include as secondary to hypertension.

7. Entitlement to service connection for an abdominal aortic aneurysm. 

8. Entitlement to service connection for kidney stones.

9. Entitlement to service connection for a lung condition, to include as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a hearing in February 2015 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of skin cancer, hypertension and heart attacks are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have headaches due to any incident of his active duty service. 

2. The preponderance of the evidence reflects that the Veteran does not have colon cancer due to any incident of his active duty service.

3. The preponderance of the evidence reflects that the Veteran does not have hernias due to any incident of his active duty service.

4. The preponderance of the evidence reflects that the Veteran does not have an abdominal aortic aneurysm due to any incident of his active duty service.

5. The preponderance of the evidence reflects that the Veteran does not have kidney stones due to any incident of his active duty service.

6. The preponderance of the evidence reflects that the Veteran does not have a lung condition due to any incident of his active duty service.


CONCLUSIONS OF LAW

1. The Veteran's headaches were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2. The Veteran's colon cancer was not incurred or aggravated in service, and may not be presumed to have been incurred in or aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

3. The Veteran's hernias were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

4. The Veteran's abdominal aortic aneurysm was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

5. The Veteran's kidney stones were not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112,1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2014). 

6. The Veteran's lung condition was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, February 2009 and August 2009 letters satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  With regard to the duty to assist, the Veteran's service treatment records, service personnel records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran testified at a hearing in February 2015.  The hearing focused on the elements necessary to substantiate his type of claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).  The Board notes that hypertension was not specifically set forth as an issue on appeal at the hearing.  However, the Veteran discussed his hypertension and why he believed it was related to service.  Therefore, there is no prejudice to the Veteran by this issue not specifically being set forth as being on appeal at the beginning on the hearing.  

The Veteran has not been afforded VA examinations to assess the nature and etiology of the claimed disabilities.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the record does not establish that the Veteran has had kidney stones during the appeal period.  With respect to that claim, the first element set forth in McLendon is not satisfied and therefore an examination is not warranted.  Id., cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

The record contains medical evidence showing that the Veteran has headaches, colon cancer, hernias, an abdominal aortic aneurysm, and a lung condition.  As discussed below, the Board finds the Veteran's assertion that he had an infected mole on his left shoulder during service to be competent and credible.  Because he asserts that his headaches, colon cancer, hernias, aortic abdominal aneurysm, and lung condition are somehow related to this incident, the second element of McLendon is satisfied with respect to these disabilities.  However, the third element of McLendon is not satisfied.  The Board notes that the threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  However, there is no medical evidence of record that indicates that the Veteran's claimed conditions are related to his in-service left mole infection.  The only evidence of such a link is the Veteran's own lay etiology opinion.  As will be discussed below, the Veteran, in this case, is not competent to render lay etiology opinions for the claimed disabilities.  Therefore, there is no competent medical or lay evidence indicating that the current disabilities may be associated with service.  The Veteran's lay assertions, which are not competent, do not meet even the low threshold established for the third McLendon element.  Therefore, VA examinations are not warranted for the Veteran's headaches, colon cancer, hernias, aortic abdominal aneurysm, and lung condition.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Headaches

The evidence of record shows that the Veteran complained of headaches in a September 2009 statement.  He stated that they resolved after he had melanoma removed in 1974.  This falls well outside the appeal period.  However, at his February 2015 hearing, the Veteran testified that he has not had headaches in four or five years.  Because the Veteran filed his claim in August 2009, he has had headaches during the appeal period and the first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.

Although the Veteran's STRs are entirely negative for complaints of or treatment for headaches, the Veteran asserted at his February 2015 hearing that they began after boot camp.  The Veteran is competent to report observable symptoms such as headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his assertion that he had headaches in service but did not seek treatment to be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The second element of a service connection claim is also met.  Id.  

However, the nexus element of a service connection claim is not satisfied.  There is no medical evidence of record linking the Veteran's headaches to his period of service.  The only evidence of record in support of a nexus are the Veteran's lay opinions.  At his February 2015 hearing, the Veteran testified that he began to have headaches after boot camp.  Alternatively, he asserted that the surgery he had to remove a cancerous mole from his left shoulder caused his headaches.  However, he also asserted that after his cancer treatments, "...I say in the last 4 or 5 years I've not had a headaches...colon cancer or the melanoma was causing everything."  

Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  In this case, the Veteran is not competent to render an etiology opinion for his headaches.  

The evidence of record does not show that the Veteran's headaches are chronic.  He asserted at his hearing that he has not had headaches in four or five years, and VA treatment records from October 2013 and March 2014 show that he denied having recurrent headaches.  There are many potential etiologies for headaches and determining their etiology requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  These internal processes are not readily observable and are not within the competence of the Veteran in this case because he has not been shown by the evidence of record to have medical training or other skills necessary to make such a determination.  Because the Veteran's lay opinion is not competent in this case, it is not probative and cannot satisfy the nexus element of a service connection claim.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for headaches.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Colon Cancer

The Veteran has been diagnosed with colon cancer during the appeal period; the first element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  The Veteran advances three theories of in-service occurrence.  First, he asserts that his colon cancer is the result of his skin cancer, which he asserts was caused by an infected left mole in service.  Second, he asserts that it was caused by exposure to missile fuel.  Third, he asserts that his colon cancer was caused due to exposure to asbestos.  The second element of service connection is not satisfied because the Veteran did not have melanoma in service, nor does he so assert, and for the reasons discussed below, the Board finds that he was not exposed to asbestos in service.  Id.  

The evidence of record does not support the Veteran's first theory of service connection: that his colon cancer was caused by his skin cancer.  The Board notes that the issue of entitlement to service connection for skin cancer is being remanded for additional development.  However, even if service connection for skin cancer was granted, service connection would not be warranted on a secondary basis.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  

In this case, the preponderance of the evidence is against a finding that there is a link between the Veteran's colon cancer and his skin cancer.  Therefore, the issue of service connection for colon cancer is not inextricably intertwined with the issue of entitlement to service connection for skin cancer because the outcome of that claim will not impact the finding with regard to colon cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

There is no medical evidence of record indicating that the Veteran's colon cancer was caused by his melanoma or his in-service left mole infection.  There is no evidence of colon cancer within one year of service separation. 

The only evidence in support of a link between the Veteran's in-service left mole infection or his post-service skin cancer and his colon cancer is his own lay assertion, which was advanced at his February 2015 hearing.   

As discussed above, lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, in this case, the Veteran is not competent to render an etiology opinion for his colon cancer.  Determining the etiology of the Veteran's colon cancer requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Because the Veteran's lay opinion is not competent in this case and is therefore not probative.  It cannot satisfy the nexus element of a service connection claim.  Therefore, service connection may not be established based upon the Veteran's assertion that his colon cancer was caused by his in-service infected mole.  Additionally, it may not be established as secondary to skin cancer, even if service connection for skin cancer was granted by the RO on remand.  

Turning to the Veteran's theory that exposure to missile fuel caused his cancer, the Board finds his assertion that he was exposed to missile fuel to be competent because he worked with missiles as part of his duties.  The Board also finds his assertion credible.  However there is no medical evidence to support a finding that exposure to missile fuel caused his colon cancer.  

The only evidence in support of a link between the Veteran's in-service exposure to missile fuel and his colon cancer is his own lay assertion.  For the same reasons as discussed above with regard to his assertion that his colon cancer was caused by his in-service mole infection and/or skin cancer, the Board finds that in this case, his assertion that exposure to missile fuel caused his colon cancer is not competent and therefore is not probative.  Id.  

Turning to the Veteran's theory that his colon cancer was caused by asbestos exposure, for the reasons discussed below, the Board finds that he was not exposed to asbestos in service.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV.ii.2.C.9 (September 29, 2006).  VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA must first determine whether military records demonstrate evidence of asbestos exposure during service and develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure.  Then, it must determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1 MR, Part IV.ii.1.H.29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  

The Manual lists some of the major occupations involving exposure to asbestos, including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, and military equipment.  

In September 2009, the Veteran stated that he worked in an assembly building and that its steam pipes were "wrapped in asbestos."  He did not assert that he had duties that involved working with the pipes directly, such as fabricating or repairing them.  Instead, he has simply asserted that the area he worked in contained pipes wrapped in asbestos.  His service personnel records note that he was a parts specialist and a supply specialist, these are specialties with a low likelihood of exposure to asbestos.   His service personnel records do not indicate that he worked with or was otherwise exposed to asbestos.  Further, the Veteran has not asserted that he is competent to identify asbestos.  In essence, he assumes he was exposed to asbestos fibers because he worked in an area that he believed contained pipes wrapped in asbestos.  As discussed above, lay persons are competent to provide opinions on matters.  See Kahana, 24 Vet. App. at 435.  However, in this case, the Veteran is not competent to identify asbestos.  The record does not indicate that he possesses the occupational background needed to identify whether a material is asbestos.  Without independent supporting evidence, his assertion is not persuasive.  Instead, it is pure speculation and does not raise a reasonable doubt that he was exposed to asbestos during service.  See 38 C.F.R. § 3.102 (explaining that reasonable doubt must be resolved in favor of the claimant and explained that reasonable doubt is to be distinguished as one within the range of probability as distinguished from pure speculation or remote possibility).  

For these reasons, the Board finds that the Veteran was not exposed to asbestos in service.  Therefore, the Board need not consider whether the Veteran's colon cancer was caused by asbestos exposure.  

Lastly, the STRs and medical evidence of record do not link the Veteran's colon cancer to any other event, injury, or disease in service.  Further, the Veteran has not advanced lay evidence in support of theories of service connection other than as a result of his in-service left mole infection and subsequent skin cancer and asbestos exposure.  

The nexus element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for colon cancer.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Hernias

The Veteran has been diagnosed with multiple hernias, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  The evidence of record does not show that there was an event or injury in service that caused a hernia.  At his February 2015 hearing, the Veteran's representative asked him how he related his hernias to his period of military service and he stated, "I don't know...."  His representative then asked whether he contended that his hernia was a result of heavy lifting as a supply specialist, to which the Veteran responded that most of the time heavy missiles were pushed on carts and that he did not remember having to lift them onto the carts.  He also stated that he did not lift missiles out of the repair pits and so he "...couldn't really say that caused [his] hernias."  The undersigned then asked him, "...[the hernias are] related to heavy lifting in service or to your heart disability?"  The Veteran responded, "[t]o be truthful, I can't say that you know.  I don't know I just, everything inside of me was messed up...."  He stated he first noticed the hernias in the 1980s after having a heart attack.  Even though it appears that the Veteran has retracted his initial assertions that his hernias were caused by service, the Board affords him the benefit of the doubt and finds that the second element of a service connection claim is satisfied.  Id.  

However, the nexus element of a service connection claim is not satisfied.  The medical evidence of record has specifically linked the Veteran's hernias to surgeries for his non-service-connected colon cancer.  Specifically, in August 2007, Dr. S. P. stated that the Veteran "...has developed incisional hernia from his previous abdominal surgery."  In November 2008, Dr. J. M. noted that the Veteran had a ventral hernia and that he had colon surgery in 2006, and that the Veteran noted a "...bulging pouch [at the] surgical site soon [after] his surgery."  Also in November 2008, Dr. J. M. stated that the Veteran "...has had colon resection for colon cancer in 2005 and now has an enormous incisional hernia."  A November 2013 VA treatment record notes that the Veteran had a large ventral hernia and laxity with a pouch containing loops of bowel.  A March 2014 VA treatment record noted an incisional hernia that had undergone multiple repairs.  The Board finds the medical evidence highly probative in support of the conclusion that the Veteran's hernias are a result of surgeries for his non service-connected colon cancer.  

As discussed above, lay persons are competent to provide opinions on some medical matters.  See Kahana, 24 Vet. App. at 435.  In this case, the Veteran has not advanced any specific argument in support of how his hernias could be related to service outside of a general belief that his service caused them.  Determining the etiology of a hernia requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  The Veteran's opinion in this case is not competent, and is therefore not probative.  

The competent medical evidence, which specifically shows that the hernias are the result of surgery for his non service-connected colon cancer, outweighs the Veteran's general assertion, which is not competent.  

The nexus element of a service connection claim has not been satisfied.  Shedden, 381 F.3d at 1166-67.

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for hernias.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Abdominal Aortic Aneurysm

The Veteran has been diagnosed with an abdominal aortic aneurysm during the appeal period, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  The Veteran's sole assertion regarding his aneurysm is that he was healthy when he entered service, and that after he had melanoma his health deteriorated and he was diagnosed with an aneurysm.  The evidence does not show, nor does the Veteran assert, that melanoma was present in service.  Further, the evidence does not show, nor has the Veteran has asserted, that any other event or injury in service caused his aneurysm.  The second element of a service connection claim is not met.  Id.  Therefore, service connection is not warranted on a direct basis.  Id.  

Regarding the Veteran's assertion that his melanoma caused his aneurysm, for the reasons discussed above, the issue of entitlement to service connection for skin cancer is being remanded for additional development.  However, even if service connection for skin cancer were granted, service connection would not be warranted for an abdominal aortic aneurysm on a secondary basis under 38 C.F.R. § 3.310.  Therefore, the issue of service connection for an abdominal aortic aneurysm is not inextricably intertwined with the issue of entitlement to service connection for skin cancer because the outcome of that claim will not impact the finding with regard to the aneurysm.  See Harris, 1 Vet. App. at 183; see also Tyrues, 23 Vet. App. at 178 (2009).

There is no medical evidence of record indicating that the Veteran's aneurysm was caused by his melanoma or his in-service left mole infection.  

The only evidence in support of a link between the Veteran's in-service left mole infection or his post-service skin cancer and his abdominal aortic aneurysm is his own lay assertion, which was advanced at his February 2015 hearing.   

As discussed above, lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, in this case, the Veteran is not competent to render an etiology opinion for his abdominal aortic aneurysm.  Determining the etiology of the Veteran's abdominal aortic aneurysm requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Because the Veteran's lay opinion is not competent in this case and is therefore not probative.  It cannot satisfy the nexus element of a service connection claim.  Therefore, service connection may not be established based upon the Veteran's assertion that his abdominal aortic aneurysm was caused by his in-service infected mole.  Additionally, it may not be established as secondary to skin cancer, even if service connection for skin cancer was granted by the RO on remand.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for an abdominal aortic aneurysm.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Kidney Stones

The Veteran asserts that he has kidney stones as a result of his period of military service or because of his skin cancer surgery.  His VA treatment records from 2009 through 2014 are negative for kidney stones.  A January 2005 private medical record from Dr. G. H. states that the Veteran had "several kidney stones earlier in his life.  He appears to have passed most of these spontaneously without surgical intervention."  January 2005 is prior to the appeal period.  The medical evidence of record does not show that the Veteran has had kidney stones during the appeal period.  

At his February 2015 hearing, the Veteran asserted that he had kidney stones in the past but was not receiving current treatment for them.  He did not specify when he had kidney stones.  Therefore, his testimony does not support a finding that he has had kidney stones during the appeal period.  

When the record contains a recent diagnosis of the disability prior to the Veteran filing a claim for service connection for that disability, the diagnosis is relevant evidence that must be considered in determining whether a disability existed when he filed his claim.  In this case, a January 2005 private record noted that the Veteran had kidney stones "earlier in his life."  Given that January 2005 was over four years prior to when the Veteran filed his claim, and that Dr. G. H. did not actually diagnose kidney stones, the Board finds that there is no diagnosis close enough in proximity to the Veteran's date of claim to indicate that he had kidney stones when he filed his claim.  Further, Dr. G. H. found that the Veteran passed the kidney stones and did not note any residuals.  The Veteran's kidney stones, which existed years prior to when he filed his claim, are shown by the evidence of record to have resolved.  See Romanowsky, 26 Vet. App. 289.  

The Board notes that kidney stones are considered a chronic disease subject to presumptive service connection so long as the condition manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (a) (2014).  However, this presumption is an alternative to the nexus element of a service connection claim, not first element of a service connection claim, which requires a disability during the appeal period.  Presumptive service connection is not warranted.  Id.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for kidney stones.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Lung Condition

The Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD).  Additionally, an April 2013 VA treatment record noted that chronic changes had been noted in both lower lung fields, including small nodules.  The first element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  

The Veteran asserts that his lung condition was caused by asbestos exposure in service.  As discussed above, the Board finds that the preponderance of the evidence shows that he was not exposed to asbestos in service.  Therefore, this theory of entitlement does not need to be addressed further.  

Alternatively, the Veteran asserts that he did not have any lung problems until he had melanoma.  The evidence does not show, nor does the Veteran assert, that melanoma was present in service.  Further, the evidence does not show, nor has the Veteran asserted, that any other event or injury in service caused his lung condition.  The second element of a service connection claim is not met.  Id.  Therefore, direct service connection is not warranted.  Id.  

Regarding the Veteran's assertion that his melanoma caused his lung condition, for the reasons discussed above, the issue of entitlement to service connection for skin cancer is being remanded for additional development.  However, even if service connection for skin cancer were granted, service connection would not be warranted for a lung condition on a secondary basis under 38 C.F.R. § 3.310.  Therefore, the issue of service connection for an abdominal aortic aneurysm is not inextricably intertwined with the issue of entitlement to service connection for skin cancer because the outcome of that claim will not impact the finding with regard to the lung condition.  See Harris, 1 Vet. App. at 183; see also Tyrues, 23 Vet. App. at 178 (2009).

There is no medical evidence of record indicating that the Veteran's lung condition was caused by his melanoma or his in-service left mole infection.  

The only evidence in support of a link between the Veteran's in-service left mole infection or his post-service skin cancer and his lung condition is his own lay assertion, which was advanced at his February 2015 hearing.   

As discussed above, lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, in this case, the Veteran is not competent to render an etiology opinion for his lung condition.  Determining the etiology of the Veteran's lung condition requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Because the Veteran's lay opinion is not competent in this case, it cannot satisfy the nexus element of a service connection claim.  Therefore, service connection may not be established based upon the Veteran's assertion that his lung condition was caused by his in-service infected mole.  Additionally, it may not be established as secondary to skin cancer, even if service connection for skin cancer was granted by the RO on remand.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a lung condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).



ORDER

Service connection for headaches is denied.  

Service connection for colon cancer is denied.  

Service connection for hernias is denied.  

Service connection for an abdominal aortic aneurysm is denied.  

Service connection for kidney stones is denied.  

Service connection for a lung condition is denied.  


REMAND

The Board notes that the Veteran is competent to report that he scraped his mole during training and that it became infected.  Further, this statement is credible.  The evidence of record also shows that the Veteran's left shoulder mole became cancerous years after service.  Because he worked on missiles in service, he is competent to state that he was exposed to missile fuel.  His statement is also credible.  However, there is no competent evidence to allow the Board to address the nexus element of a service connection claim.  In this case, the Veteran is not competent to state that the injury or exposure to missile fuel was the cause of his skin cancer because determining its etiology requires medical inquiry into biological processes and pathology.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  However, because the injury and the cancer both involved the same mole as opposed to involving different anatomical locations, the Board finds that the Veteran's assertion, though not competent, meets the low threshold established in McLendon as an indication that his skin cancer may be related to his in-service injury.  An examination is required to address the etiology of the Veteran's residuals of an injury to a mole on the left shoulder, to include skin cancer, loss of shoulder muscle, and neck stiffness. 

The Veteran asserts that he had the mole on his left shoulder prior to service.  However, the Board notes that the presumption of soundness has not been called into question because the mere presence of a mole is not a deficit, infirmity, or disorder.  Therefore it does not matter whether it was present at entry.  See, generally 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  The Veteran has not asserted that his skin cancer existed prior to service.  He has specifically stated that it began after separation.  Therefore, the examiner does not need to address the presumption of soundness.  

The Veteran has also asserted that exposure to asbestos caused his skin cancer.  As discussed above, the Board has found that he was not exposed to asbestos in service.  Therefore, the examiner does not need to address whether asbestos exposure caused the Veteran's skin cancer.  

With regard to the Veteran's hypertension, the Veteran testified that he has had high blood pressure all his life.  For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  Hypertension was not noted at his June 1958 entrance examination, however, his blood pressure reading was 140/70 and might be considered to be elevated.  An examination is needed to address whether the Veteran's hypertension manifested in service, and if so, whether the presumption of soundness may be rebutted. 

With regard to the Veteran's claim for service connection for heart attacks, the record shows that he has multiple heart conditions.  Some heart conditions, such as arteriosclerosis and myocarditis, may be subject to presumptive service connection under 38 C.F.R. § 3.309(a) and the record is not clear as to what heart conditions the Veteran has or when they began.  An examination is therefore required.  Further, the medical evidence of record indicates that his heart conditions may be related, in part, to his hypertension.  As the matter of entitlement to service connection for hypertension will have a substantial effect on the merits of his claim for service connection for heart attacks, this claim must also be remanded.  See Harris, 1 Vet. App. at 183; see also Tyrues, 23 Vet. App. 178.  Further, because the medical evidence of record indicates his heart attacks may be related to his hypertension, if service connection for hypertension is granted on remand, the low threshold set forth in McLendon is met and an etiology opinion would also be required with regard to secondary service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate clinician for his residuals of skin cancer, to include residuals of a left shoulder mole removal with loss of shoulder muscle and neck stiffness.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. November 1974 private medical records noting his initial treatment for skin cancer, including excision of a lesion on the left shoulder.  

ii. The Veteran's February 2015 hearing testimony where he discusses his exposure to missile fuel and cutting a mole on his left shoulder during basic training.  

c. The examiner is advised that the Board has accepted the following two assertions from the Veteran as credible: (1) that he cut a mole on his left shoulder during basic training and that it subsequently became infected; (2) that he was exposed to missile fuel as part of his duties. 

d. The examiner must list the residuals of the Veteran's injury to his left shoulder mole, if any.  

e. For each residual found, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it began during active service, or is related to any incident of service.

f. With regard to skin cancer, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it began during active service, or is related to an incident in service including exposure to missile fuel or an injury to a mole on the left shoulder.  

g. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire electronic claims file  and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's June 1958 entrance examination noting a blood pressure of 140/70 and a notation that he was on a P2 profile for obesity.  

ii. The Veteran's June 1960 separation examination noting a blood pressure of 130/80. 

iii. The Veteran's report of medical history for separation where he checked the box indicating that he had high or low blood pressure, and where the physician noted that the Veteran had high blood pressure, but that it was normal at separation.  

iv. The Veteran's September 2009 statement that he was called to the induction center twice to have his blood pressure checked and that his blood pressure had been high all of his life.  

v. The Veteran's February 2015 hearing testimony where he asserted that he had high blood pressure when he entered service and that he was monitored for it while in the military.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  The examiner must provide medical findings or opinions for each of the following:

i. Whether it is medically undebatable that the Veteran's hypertension preexisted his entry into active military service.

ii. If it is found as medically undebatable that hypertension clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii. If hypertension is not found to have preexisted a period of active service, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service, or manifested within one year of separation from service.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the hypertension examination has been completed and an etiology opinion has been rendered, schedule the Veteran for an examination with an appropriate clinician for his heart conditions.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An October 2007 private treatment record noting that the Veteran had a 6 vessel coronary artery bypass graft. 

ii. A January 2010 private treatment record noting that the Veteran had an AICD implantation. 

iii. A March 2013 treatment record noting that the Veteran had had 4 heart attacks.  

iv. The Veteran's February 2015 hearing testimony, where he stated that his heart problems were caused by hypertension.  

c. The examiner must provide all diagnoses for the Veteran's heart conditions.  

d. The examiner must provide opinions as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart conditions began during active service; or are related to any incident of service; or, if arteriosclerosis or myocarditis is diagnosed, whether it began within one year after discharge from active service.

e. IF AND ONLY IF the hypertension examiner found that the Veteran's hypertension clearly and unmistakably existed prior to service and was not aggravated by service OR that it was directly due to service, provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart conditions were proximately due to or the result of his hypertension.

ii. Whether it is at least as likely as not (50 percent or greater probability) that his heart conditions were aggravated beyond their natural progression by his hypertension.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


